DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending. Claims 1-10 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2021 and May 03, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding Claim 7, Line 2 recites “the height of the second end portion” and “the total height”. There is insufficient antecedent basis for these heights since the heights have not been previously introduced. While not rising to the level of indefiniteness since it is clear what a height of an object is, Applicant is suggested to amend to recite “a height” and “a total height”. 
Appropriate correction is required.
Claim Interpretation
	The claims use term “skeleton line”, such as in Claim 1, Line 5. The Office notes this to be a known term in the art. This is more commonly referred to as the “camber line” of a given airfoil. Thus, the definition of the term “skeleton line” is treated as being synonymous with “camber line”. 
	Line 11 of Claim 6 recites “substantially equal”. Pg. 7, Lines 29-30 of the Specification note the relative term “substantially equal” corresponds to an interval of plus or minus 5 degrees. Thus, the Specification provides a standard for ascertaining the requisite degree of the relative term “substantially” in the context of angular degrees. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Lines 16-21 recite “wherein a skeleton angle (α) at a first length l1 of the first chord in a section of said central portion is defined by a first function G1(l1) and the skeleton angle (α) at a second length l2 of the second chord in a section of said first end portion is defined by a second function G2(l2), the skeleton angle (α) corresponding in section to an angle formed between a tangent (T) to the corresponding skeleton line at the point considered and said longitudinal axis (X)”. It is unclear where the skeleton angles are defined. The “skeleton line” and “chord” are understood to be separate lines from one another. The claim does not clarify in what way a length of the chord would relate to the skeleton line. In other words, how is a length of the chord mapped to a particular point along the skeleton line? It is noted that Claim 2 contains a similar defining of a “skeleton angle (α)”.
Regarding Claim 1, Lines 26-27 recite “a point P where the first length l1 corresponds to the total length (L2) of the second chord”. It is unclear what “corresponds” means. For example, does this mean a point along l1 where the distance from the leading edge to said point is equal to L2, or does this mean a point along l1 that is aligned with the end of the second chord? If the first and second chord are angled or offset with respect to each other, these would not be the same points. 
Claims 2-10 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 3, Lines 2-4 recite “wherein the skeleton line (α) at the trailing edge in the vicinity of said first junction is equal, plus or minus 5 degrees, to the skeleton line (α) of the first downstream limit in the vicinity of said first junction”. However, Lines 2-4 of Claim 2, which Claim 3 depends upon, recites “wherein the skeleton angle (α) at the trailing edge of the central portion in the vicinity of the first junction is equal to the skeleton angle (α) of the first downstream limit of the first end portion in the vicinity of said first junction”. Claim 3 is treated as a broadening of what is recited in Claim 2, since the range of the skeleton angle (α) is changed from being equal to, which is understood to be a single value, to being equal, plus or minus 5 degrees, which is understood to be within a range of 5 degrees in either direction from a single value. Thus, Claim 3 is rejected for failing to further limit the subject matter of the claim upon which it depends, since it broadens the skeleton angle (α) encompasses. 
Claim 4 is subsequently rejected for its dependency upon Claim 3. It is noted Claim 4 may require amendments as well depending on how the issue in Claim 3 is addressed, since the claims both contain related subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-2 and 5-10, as far as they are definite and understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1, Figures 5a-b of Guemmer (US 2015/0240648 A1) teach a variable-pitch stator vane for an aircraft turbine engine, said vane being streamlined with respect to a longitudinal axis (X), said vane comprising an airfoil blade extending along a vertical stacking axis (E) and having a common leading edge, said blade comprising: a central portion having in section a first skeleton line delimited transversely by said leading edge and a trailing edge, and a first chord connecting said leading edge to said trailing edge; a first end portion vertically delimiting said central portion, said first end portion having in section a second skeleton line transversely delimited by said leading edge and a first downstream limit (lgv, Figure 5b), and a second chord connecting said leading edge to said first downstream limit (lgv), a total length (L2) of the second chord being between 25% and 95% (see paragraph [0077], would be l(i)-cv(i)), which contains the claimed range of 40% and 80%, of a total length (L1) of the first chord; and a first junction (junction between central portion and first end portion) between said central portion and said first end portion, wherein a skeleton angle (α) at a first length l1 of the first chord in a section of said central portion is defined by a first function G1(l1) and the skeleton angle (α) at a second length l2 of the second chord in a section of said first end portion is defined by a second function G2(l2), the skeleton angle (α) corresponding in section to an angle formed between a tangent (T) to the corresponding skeleton line at the point considered and said longitudinal axis (X), the derivative function from the function G1(l1) with respect to the first length l1 being denoted G1’(l1), the derivative function from the function G2(l2) with respect to the second length l2 being denoted G2’(l2) [0065]. See also annotated Figure 5a’ below. Figure 5b shows the airfoil shape. The claimed skeleton lines are necessarily present since the airfoil shapes have a skeleton line from leading to trailing ends within their profile, such as (SKL) exemplified in Figure 5b. The claimed chords are also necessarily present, since they merely defined lines connecting portions that are present. Paragraphs [0020-0021] relate the invention to an aircraft turbine engine. MPEP 2144.05, I notes in the case where claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. 

    PNG
    media_image1.png
    457
    537
    media_image1.png
    Greyscale

Guemmer does not expressly teach the absolute value of an average increment A2 of G2’(l2) between the leading edge and the first downstream limit is greater than the absolute value of an average increment A1 of G1’(l1) between the leading edge and a point P where the first length l1 corresponds to the total length (L2) of the second chord, an average increment of a function f between a point A (a, f(a)) and a point B (b, f(b)) corresponding, by definition, to the quotient of the difference f(b)-f(a) by the difference b-a. There is no motivation in the prior art of record to modify Guemmer such that the average increment of the derivatives have such a relationship as claimed. As noted in the Specification filed, this increases the curvature at the end portion, orienting the air stream according to a desired predetermined direction to increase efficiency (Pg. 3, Line 27 – Pg. 4, Line 3). 
Claims 2 and 5-10 subsequently depend upon Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hosaka et al. (US 2020/0308974 A1), Schrape et al. (US 2020/0056486 A1), Wolf et al. (US 2017/0314406 A1) also exemplify vanes with first end portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745